Title: To John Adams from Charles Lee, 5 October 1775
From: Lee, Charles
To: Adams, John


     
      Camp Oct’r the 5th 1775
      My Dr Sir
     
     As you may possibly harbour some suspicions that a certain passage in your intercepted letters have made some disagreeable impressions on my mind I think it necessary to assure You that it is quite the reverse. Untill the bulk of Mankind is much alter’d I consider your the reputation of being whimsical and eccentric rather as a panegyric than sarcasm and my love of Dogs passes with me as a still higher complement. I have thank heavens a heart susceptible of freindship and affection. I must have some object to embrace. Consequently when once I can be convincd that Men are as worthy objects as Dogs I shall transfer my benevolence, and become as staunch a Philanthropist as the canting Addison affected to be. But you must not conclude from hence that I give into general misanthropy. On the contrary when I meet with a Biped endow’d with generosity valour good sense patriotism and zeal for the rights of humanity I contract a freindship and passion for him amounting to bigotry or dotage and let me assure you without complements that you yourself appear to me possess’d of these qualities. I give you my word and honour that I am serious, and should be unhappy to the greatest degree if I thought you would doubt of my sincerity. Your opinion therefore of my attainments as a Soldier and Scholar is extremely flattering. Long may you continue in this (to me) gratissimus error. But something too much of this.
     Before this reaches you the astonishing and terrifying accusation or rather detection of Doctor Church will be reported to the Congress. I call it astonishing, for admitting his intentions not to be criminal so gross a piece of stupidity in so sensible a Man is quite a portent. And supposing him guilty, it is terrifying to the last degree—as such a revolt must naturally infect with jealousy all political affiance. It will spread an universal diffidence and suspicion than which nothing can be more pernicious to Men embark’d in a cause like ours, the corner stone of Which is laid not only on honour virtue and disinterestedness—but on the perswasion that the whole be actuated by the same divine principles. I devoutly wish that such may not be the effects.
     We long here to receive some news from the Congress. Now is the time to shew your firmness. If the least timidity is display’d, We and all Posterity are ruin’d; on the contrary at this crisis courage and steadiness must insure the blessings of liberty not only to G Britain but perhaps to all Mankind. Do not go hobling on, like the Prince of Liliput, with one high heel’d shoe one low one, for you will undoubtedly fall upon your noses evry step you take. It is my humble opinion that you ought to begin by confiscating (or at least laying under heavy contributions) the estates of all the notorious enemies to American Liberty through the Continent. This wou’d lighten the burthen which must otherwise fall heavy on the shoulders of the Community—that afterwards you should invite all the maritime powers of the world into your Ports. If they are so dull as not to accept the invitation—weed yourselves from all ideas of foreign commerce—and become intirely a Nation of Plowmen and Soldiers. A little habit, and I am perswaded you will bless yourselves for the resolution but I am running into an essay, shall therefore to prevent pedantry and impertenence stop short with once more assuring you that I am most huly and affectionately yours,
     
      C Lee
     
     
      My respects to your namesake and let me hear from you.
      Spada sends his love to you and declares in very intellegible language that He has far’d much better since your allusion to him for He is carress’d now by all ranks sexes and Ages.
     
    